



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Horgan, 2016 ONCA 255

DATE: 20160407

DOCKET: C61747

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Patrick Horgan

Appellant

Patrick Horgan, in person

Apple Newton-Smith, duty counsel

Brock Jones, for the respondent

Heard and released orally: April 4, 2016

On appeal from the sentence imposed on December 21, 2015
    by Justice J. Maresca of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his effective sentence of 16 months, following a
    plea of guilty to a number of driving offences and possession of stolen
    property.  The Crown asked for 5 months, in addition to 7 months pretrial
    custody.  The trial judge imposed a further 9 months so that the appellant
    could attend the Ontario Correctional Institute (OCI), where a minimum of 9
    months is required for admission. The appellant then was rejected from OCI.

[2]

In our view, despite the appellants lengthy and serious record, he
    showed genuine remorse before the trial judge and in this court, and is sincere
    in his desire to straighten out.  In our view, in light of the fact that the
    trial judge imposed a sentence 4 months higher than the Crown requested in order
    to help the appellant get treatment at OCI, which never materialized, we allow
    the appeal, set aside the sentence and impose a sentence of 5 months, in
    addition to the 7 months of pretrial custody.

K. Feldman J.A.

J.M. Simmons J.A.

S.E. Pepall J.A.


